Case 20-33214 Document 62 Filed in TXSB on 02/12/21 Page 1 of 2

UMM UC UELi ence clea ees oot

Debtor # Francois s.

Firs! Mame Middle Mara

Debtor 2
(Spouse, Hfiling) Firs Mame Middle Mame

 

United States Bankruptcy Court for the; Southern District of Texas

Case number 20-33214 M4 Check if this is an
(If knw} amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B> Property (Official Form 1064/8)

 

ta, Copy line 55, Total realestate, from Sctredime AAG soc. ccsccececccczecntceeteesd iaquacecsatersnseedievei sr+s0ssanusueesencnerdiavencisizasdisvassiaies 3 ___ 40,000.00
ib. Capy line 62, Total personal property, from Soheduile AB ccc caeeaeeneavereeneneaes Sena eee ae 5 468,200.00
te, Copy line 63, Total of all property on Schedule AS oo cesccenes seven reser eas sausuaunannei hess iuptanamewsedeindite eauterneaRNaRsee ‘ 88,200.00

 

 

 

Ee Summarize Your Liabilities

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottam of the last page of Part 1 of Schedule D............ $ 8.00
3, Schedule G/F: Creators lho Have Unsecured Claims (Official Form 106E/F)
aa. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule GF occ cscs s__ 0.00.
4b. Gopy the total cl from Part Z iori i i FE
opy the total claims from Part 2 (nanprionity unsecured claims} fram line 6j of Schedule EVF 0.0.00. eee eee 4 2,772,000.00
Your total liabilities ¢_2,772,000.00
i Summarize Your Income and Expenses
4, Schedule Your Incame (Official Farm 1061}
Copy your combined monthly income from line 12 of Schedille f.....scssssssissssserienuentnneninmunmeminatatnsianasee s___ 14,100.00.
§. Schedule J- Your Expenses (Official Form 106.)
Copy your monthly expenses from line 22c of Schedule Sf .c..csscssssssscsscssessssssessvssvccecteeesssivessionignosnnspnstectssstensessesseee s___ 14,100.00

Official Form 106Sum Summary of Your Assets and Liabllities and Certain Statistical Information page i of 2
Case 20-33214 Document 62 Filed in TXSB on 02/12/21 Page 2 of 2

Debtor4 Francois s. Bellon Case number Wino 20-sa2 14

 

 

Firat Mame Width: Miantia Laat Mae

Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7,11,0r 137 N/A
(J No. You have nothing to report on this part of the farm, Check this box and submit this form to the court with your other schedules.
CI ves

7. What kind of debt do you have?

LI) Your debts are Primarily consumer debts, Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines &-9q for statistical purposes. 28 U.S.C. § 159.

wi Your debts are not primarily consumer debts. ‘ou have nothing to report on this part of the form. Check this box and submit
this form te the court with your other schedules.

 

a. From the Statenrent of Your Current Monthly income: Copy your total current monthly income from Official
Fonm 1224-1 Line 11; OR, Form 1228 Line 11; OR, Form 1220-1 Line 14. NIA s =

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule EF:

Total claim
From Part 4 on Schedule EF, copy the following:
9a. Damestic support obligations (Copy line 6a.) s 2,300.00
8b. Taxes and certain other debts you owe the government, (Copy line 6b.} s 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) s Ci 0
9d. Student loans. (Copy line 6f.) s C0

ge. Obligations arising out of a separation agreement or divorce that you did not repart as

0.00
priority claims. (Copy line 69.) __“

 

$f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +5 0.00
9g. Total. Add lines 9a through Sf. s 2,200.00

 

 

 

€

Francofs’S. Bellon

  
   

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
